PER CURIAM.
The court finds itself unable, upon the transcript from the court below, to determine with any degree of certainty the rights of the parties to this litigation.
It is therefore ordered, upon our motion, upon authority of Barber v. Coit, 118 Fed. 272, 55 C. C. A. 145, and the cases there cited, that the decree of the court below be set aside, and the case remanded to the court below, with direction to remand to the rules, with leave to both parties to take such additional evidence as they may be advised. The appellant will pay all of the costs of this appeal. The costs below will abide final decree there.